DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-15
Withdrawn:
none
Examined:
1-15
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting




Priority
Priority is claimed to as early as 4/20/2018.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating the following terms: blood, representation of suspicion.  Also, the present title is to "PANELS," but the instant claims are method claims.  (MPEP 606 pertains.)

Objection to the drawings
The drawings filed 4/22/2019 are objected to.  The file wrapper contains color drawings under Supplemental Content, and the color appears to be integral to the disclosure.  Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  37 CFR 1.4(c) and the USPTO "Requirements of a Petition" webpage (https://www.uspto.gov/patents-application-process/petitions/01-requirements-petition) provide further information on filing a petition.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h) and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Claim objections
Claims 2 and 15 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
2
the set of characteristics comprise
Should read "set... comprises"
15
the types of cells is determined
Should read "types... [[is]]are determined"



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
executing an instruction to analyze the blood sample for sepsis;
First, it is not clear how this step differs from the subsequent "measuring..." step.  In other words, this step appears to be included in the subsequent step, suggesting that this step is redundant and not interpretable as limiting the claim separate from the limitation in the subsequent step.  Generally, it is not clear what is the relationship of this step to the "measuring" step.

Second, the recited "executing an instruction" is ambiguous as to whether a person or a computer is implementing the step and the method overall.  If the claim reads on performance of the method by a computer, then there must be support for such an embodiment, regarding claim 1 and regarding claims depending from claim 1.  Depending on resolution of this rejection, a 112/a written description rejection may apply to claim 1 and/or to one or more of its dependent claims, e.g. claim 11 obtaining a sample and claim 12 reciting a treating step.
4
the set of characteristics is a first set of characteristics,
the method further comprises:...
Not interpretable.  Possibly "and the method further comprises:..."  Or, contrast with claim 7.
9
the second blood sample obtained from the individual before obtaining the first blood sample
First, the recited "the second blood sample obtained" is not interpretable, at least for lack of proper verb construction.  Possibly: "...having been obtained..." or "...being obtained...," as appropriate, however the interpretation below also pertains.

Second, the recitation is interpreted as a product-by-process element, i.e. the claimed "the second blood sample" limited according to any structure clearly required by the recited product-by-process limitation of having been "obtained..."  The recited "obtained..." is not itself claimed and is limiting only to the extent that the structure of the "sample" is clearly required to be limited, which it does not appear to be.  Thus, the recitation appears not to be limiting.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).  If intended, the recitation might be made limiting by explicitly reciting each obtaining step as a step of the claimed method.
10
the second values measured
Not interpretable, at least for lack of proper verb construction.  Possibly "being measured"
10
the second representation is produced by
It is not clear if the recited "produced by" is a step of the instant method or a product by process limitation referring to a step previously performed.
13
the second
number of cells greater than
Not interpretable, at least for lack of proper verb construction.  Possibly "being greater than"
13
the second values associated
Not interpretable, at least for lack of proper verb construction.  Possibly "being associated"
15
measuring the values of the set of characteristics is for a plurality of types of cells
Not interpretable.  Assuming the recited "is for" does not refer to a statement of purpose, then possibly "...is [[for]]performed on..." and also "...[[for ]]a number of cells for each type..."
15
the types of cells is determined using the instruction to analyze the blood sample for sepsis
Not interpretable.  The relationship between determination of "types" and the "instruction" is unclear.
15
the number of cells of each type is determined using the instruction to analyze the blood sample for sepsis
Not interpretable.  The relationship between determination of this "number" and the "instruction" is unclear.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-15
Claims 1-15 are rejected under 35 USC 103 as unpatentable over Petrak (as cited on the attached form 892) in view of Nachimuthu (as cited on the attached form 892).

Regarding claim 1, Petrak teaches blood analysis to diagnose sepsis (§"Abstract;" and entire document).  
Furthermore, performing tests, obtaining results and presenting results to diagnose sepsis read on Nachimuthu "Our objective was to detect the presence of sepsis soon after the patient visits the emergency department. We used Dynamic Bayesian Networks, a temporal probabilistic technique to model a system whose state changes over time. We built, trained and tested the model using data of 3,100 patients admitted to the emergency department, and measured the accuracy of detecting sepsis using data collected within the first 3 hours, 6 hours, 12 hours and 24 hours after admission." (§"Abstract;" and entire document).

Regarding claim 2, at least one of the recited assays is taught by Nachimuthu as "WBC" (p. 654; and entire document).

Regarding claim 3, the recited direction to analyze is taught by Petrak (§"Abstract;" and entire document).

Regarding claims 4, 7, 9-10 and 15, the recited comparison of multiple samples is taught by Nachimuthu (§"Abstract;" and entire document).  Also, repetition of previously recited steps would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).

Regarding claim 5, the recited visualization is taught as, for example, the figures of Nachimuthu (e.g. Fig. 2; and entire document).

claims 6 and 8, the recited likelihood is taught by Nachimuthu as "Dynamic Bayesian Networks" (§"Abstract;" and entire document).

Regarding claim 11, the recited obtaining is taught by Petrak (§"Abstract;" and entire document).

Regarding claim 12, the recited likelihood determination is taught by Nachimuthu (§"Abstract;" and entire document), and treatment is taught Petrak (§"Abstract;" and entire document) and by Nachimuthu (§"INTRODUCTION;" and entire document).

That art is applied to claim 13 as described above for claims 4-10.

Regarding claim 14, normalization is taught by Nachimuthu (§"Data Aggregation;" and entire document).

Combining Petrak and Nachimuthu
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the diagnostic support teaching of Petrak using the related teaching of Nachimuthu.  As motivation to combine, an advantage taught by Nachimuthu of modifying methods such as those of Petrak would have been Nachimuthu's teaching that "Early diagnosis of sepsis is essential for successful treatment" (Nachimuthu: col. 2, line 22 and entire document).  Thus, PHOSITA would have been motivated to modify Petrak using the above techniques of Nachimuthu in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Petrak and Nachimuthu are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply Nachimuthu's teaching to the related teaching of Petrak. 






Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-15 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of analyzing data for sepsis including the JE elements of "analyzing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature relating blood assay results to sepsis, including the JE element of "analyzing..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 1 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving..." and "measuring..." are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Petrak (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
The recited "displaying..." is a conventional post-processing element, as exemplified by Nachimuthu (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 
Remaining claims
Claims 2-3, 5-6, 8, 10 and 14 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 4, 7, 9, 11-13 and 15: "measuring...," is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Petrak, and generally it is understood that the examples in the reference are well-known and routine.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631